Citation Nr: 0701415	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1968 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The veteran's schizophrenia, paranoid type, is manifested by 
mild or moderate social and occupational impairment due to a 
congruent affect, intact memory, fair insight and judgment, 
and no suicidal or homicidal ideations, delusions, 
hallucinations, or paranoia.  The evidence also demonstrates 
the veteran is alert and oriented, well-dressed, pleasant, 
and had good eye contact and a normal mood.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
service-connected schizophrenia, paranoid type, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for schizophrenia, paranoid type, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an October 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter notified the 
veteran of the evidence needed to substantiate a claim for 
entitlement to service connection and not the evidence needed 
to substantiate a claim for entitlement to an increased 
evaluation, the Board finds that the veteran was not 
prejudiced.  The evidence of record indicates the veteran had 
actual knowledge of the evidence required to substantiate an 
increased evaluation claim because in his initial claim and 
his notice of disagreement, he asserted that his service-
connected disability had worsened.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006) (holding that VA can 
demonstrate that a notice defect is not prejudicial if it can 
show actual knowledge by the veteran).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield, 19 Vet. 
App. 103, rev'd on other grounds, 444 F.3d 1328; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

In a September 1970 rating decision, the RO granted service 
connection for schizophrenia, paranoid type, and a 100 
percent evaluation was assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9203, effective July 31, 1970.  Throughout 
the years, the veteran's schizophrenia, paranoid type, has 
remained classified under 38 C.F.R. § 4.130, Diagnostic Code 
9203, and has been assigned a 30 or 50 percent evaluation, 
with several periods of a temporary total evaluation for 
hospitalization.  38 C.F.R. §§ 4.29, 4.130, Diagnostic Code 
9203 (2006).  The veteran's schizophrenia, paranoid type, has 
been assigned a 50 percent evaluation since February 28, 
1999.  In September and November 2003, the veteran filed 
claims for entitlement to an increased evaluation.

In a September 2002 VA medical record, the veteran reported 
that things were going well.  The veteran continued to work, 
was counting the days until retirement, planned to work part 
time after retirement, and wanted to stay in the area to be 
close to his children.  Upon examination, the veteran was 
alert and oriented, well-dressed, cooperative, pleasant, had 
good eye contact, normal mood, and a congruent affect.  There 
was normal activity, pressured speech, goal-directed thought 
processes, intact memory, and fair insight and judgment, and 
no suicidal or homicidal ideations, delusions, audio or 
visual hallucinations, or paranoia.  In an October 2002 VA 
record, the veteran reported that he was doing well.  He was 
working at the Post Office, planned on retiring in July, and 
planned on working part-time as a security guard to 
supplement his income when he retired.  Upon examination, the 
veteran was alert and oriented, well-dressed, cooperative, 
pleasant, had good eye contact, normal mood, and a congruent 
affect.  There was normal activity, pressured but directable 
speech, goal-directed thought processes, intact memory, fair 
insight and judgment, and no suicidal or homicidal ideations, 
delusions, audio or visual hallucinations, or paranoia.  

In a December 2002 VA medical record, the veteran reported 
that he was doing well.  The veteran was working at the Post 
Office and was looking forward to retiring and seeing his 
children over the holidays.  Upon examination, the veteran 
was alert and oriented, well-dressed, cooperative, pleasant, 
had good eye contact, normal mood, and a congruent affect.  
There was normal activity, normal speech, goal-directed 
thought processes, intact memory, fair insight and judgment, 
and no suicidal or homicidal ideations, delusions, audio or 
visual hallucinations, or paranoia.  

A December 2003 VA mental disorders examination was 
conducted.  The veteran reported that he was divorced and had 
three sons, one of whom lived with him.  The veteran stated 
that he last worked in June 2003 and had retired from the 
United States Postal Service after 28 years.  The veteran 
reported that he had applied with various employers but had 
not been successful in finding employment.  The veteran 
reported a lack of hygiene, anxiety, obsessional thinking, 
poor eating, lack of energy, sleep disturbance, and that he 
didn't like being around crowds.  The veteran also reported 
that he was able to maintain his own activities of daily 
living, was usually in a good mood, wasn't tired during the 
day, and had fair concentration.  The veteran denied 
difficulty with impulse control, suicidal or homicidal 
ideations, hallucinations, or mania.  The veterans stated 
that he did nothing but watch television, watch movies, and 
visit his children.  

Upon examination, the veteran was disheveled, blunted, and 
focused on the idea that he was substantially disabled.  The 
veteran was oriented to person, place, and time, had good, 
but persistent, eye contact, monotonous speech that was not 
pressured, goal-directed thoughts, mild psychomotor 
retardation, intact judgment, and intact insight.  The 
examiner diagnosed bipolar disorder, type I, which was at 
least as likely as not related to, or was the same condition 
as, the service-connected schizophrenia.  The examiner 
assigned a GAF score of 60-65, explaining that the score was 
meant to reflect that there was no notable documentation of 
decline in the veteran's presentation.  A GAF score of 60 
contemplates moderate symptoms such as a flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as having few friends and having conflicts with peers or 
coworkers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  A GAF score of 65 indicates some 
mild symptoms such as depressed mood and mild insomnia or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See DSM-IV, 46-47.  

In a February 2004 VA medical record, the veteran reported he 
was doing well and was enjoying his retired life.  The 
veteran stated he mostly stayed home and watched TV.  The 
veteran visited his children and grandchildren and had a good 
time with them.  Upon examination, the veteran was alert and 
oriented, cooperative, pleasant, well-dressed, had good eye 
contact, a normal mood, a congruent affect, normal speech, 
normal activity, goal-directed thought processes, intact 
memory, and fair insight and judgment.  The veteran denied 
suicidal or homicidal ideations, delusions, audio or visual 
hallucinations, and paranoia.  In an April 2004 VA record, 
the veteran reported doing well, but had given up on 
obtaining a part-time job.  The veteran reported visiting his 
family regularly.  Upon examination, the veteran was alert 
and oriented, well-dressed, cooperative, pleasant, had good 
eye contact, normal speech, normal mood, a congruent affect, 
intact memory, good insight and judgment, normal activity, 
and goal-directed thought processes.  The veteran had no 
suicidal or homicidal ideations, delusions, hallucinations, 
or paranoia.  

The veteran's current 50 percent evaluation contemplates 
schizophrenia, paranoid type, as manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203, 
General Rating Formula for Mental Disorders (2006).

The Board finds that the medical evidence of record does not 
support an increased evaluation for the veteran's 
schizophrenia, paranoid type.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
The veteran's GAF score range was 60-65, which ranges from 
moderate symptoms to mild symptoms.  See DSM-IV, 46-47.  The 
GAF score range does not clearly indicate that the veteran is 
entitled to a 70 or 100 percent evaluation.  Rather, the 
range suggests that the veteran's schizophrenia is milder 
than the currently assigned 50 percent evaluation.  In 
addition, although GAF scores are important in evaluating 
mental disorders, see Carpenter, 8 Vet. App. at 242, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  

Throughout the time period, the veteran consistently reported 
that he was doing well, and that he had no suicidal or 
homicidal ideations, delusions, hallucinations, or paranoia.  
Also consistently throughout the time period, VA examiners 
found the veteran alert and oriented, well-dressed, 
cooperative, pleasant, with good eye contact, normal mood, 
congruent affect, goal-directed thoughts, intact memory, and 
fair insight and judgment.  The veteran reported that he 
enjoyed visiting his children and grandchildren.  The veteran 
recently retired from his job at the Post Office where he had 
worked for 28 years.  Although the veteran desired part-time 
work, he had found it difficult to obtain.  In summary, the 
evidence of record indicates that the veteran has 
occupational and social deficiencies but was able to maintain 
some relationships and to conduct his own self-care.  
Moreover, the veteran reported no suicidal ideations, had 
fair judgment, intact memory, and a normal or good mood.  
Accordingly, an evaluation in excess of 50 percent is not 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9203 (a 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 50 percent for schizophrenia, 
paranoid type, is denied.


REMAND

The veteran claims entitlement to TDIU, based on his service-
connected disabilities, which include schizophrenia, paranoid 
type, currently assigned a 50 percent evaluation and erectile 
dysfunction, currently assigned a noncompensable evaluation.  
See 38 C.F.R. §§ 4.16, 4.115(b), 4.130, Diagnostic Codes 
7599-7522, 9203 (2006).

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Presently, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  See 38 C.F.R. § 
5103A.

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  Hence, the RO must obtain a 
medical opinion as to whether the veteran's service-connected 
schizophrenia, paranoid type, and erectile dysfunction, alone 
and not in concert with any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.

3.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


